Exhibit TEMPORARY AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS TEMPORARY AMENDMENT TO LOAN AND SECURITY AGREEMENT ("Amendment") is made and effective this 1st day of January, 2009 by and among AEROGROW INTERNATIONAL, INC. (“Borrower”), JACK J. WALKER (“Guarantor”; Borrower and Guarantor are collectively referred to herein as “Obligors”) and FCC, LLC d/b/a First Capital ("Lender"). WHEREAS, Lender and Borrower are parties to a certain Loan and Security Agreement, dated June 23, 2008 (as amended from time to time, the "Agreement") pursuant to which Lender makes loans and other extensions of credit to Borrower, which loans and extensions of credit are secured by security interests upon the Collateral,and guaranteed unconditionally by Guarantor; and WHEREAS, the Agreement establishes a secured lending facility limited to a Borrowing Base, which limits the amount that Borrower may borrow under the Agreement (“Original Borrowing Base”); and WHEREAS, the parties desire to increase temporarily the Original Borrowing Base as hereinafter set forth in order to permit Borrower to borrow increased funds under the Agreement. NOW THEREFORE, in consideration of the mutual conditions and agreements set forth in the Agreement and this Amendment, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. Definitions.Capitalized terms used in this Amendment, unless otherwise defined herein, shall have the meaning ascribed to such term in the Agreement. 2. Temporary Amendments.The amendments herein shall only be applicable beginning January 1, 2009 and ending January31, 2009 (“Temporary Amendment Period”).On February 1, 2009, the increase to the Original Borrowing Base herein shall become null and void and the Borrowing Base shall revert to the Original Borrowing Base. 3. Temporary Increase to the Original Borrowing Base.This Amendment represents a temporary increase in the Original Borrowing Base.As such, on February 1, 2009 Borrower shall repay the loans under the Agreement in an amount sufficient to comply with the Original Borrowing Base in effect.Subject to the conditions set forth below, the Agreement is amended for the term of the Temporary Amendment Period by deleting Item 1(a)(ii)(B)(2) of the Schedule to the Agreement and replacing it with the following: (i) from January 1, 2009 through January 31, 2009 Item 1(a)(ii)(B)(2) of the Schedule shall read: (2) 60% of the dollar value (determined at the lower of cost or market value)of Eligible Inventory. provided, however, that the aggregate principal amount available to be borrowed against Eligible Inventory under this clause (B) shall not exceed 70% of the Obligations outstanding at any time. 4.
